COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      John Daniel Brooks v. The State of Texas

Appellate case number:    01-15-00062-CR

Trial court case number: 330063

Trial court:              263rd District Court of Harris County

        On April 19. 2016, this Court issued an order, abating the appeal and directing the trial
court to hold a hearing to determine why appellant’s brief had not been filed. On May 12, 2016,
appellant’s appointed counsel tendered a brief. On May 13, 2016, appellant’s counsel filed a
motion to lift the abatement and reinstate the appeal. We grant the motion to reinstate.
        Accordingly, we withdraw our order of April 19, 2016, reinstate the appeal, and place it
back on the active docket. Appellant’s brief shall be deemed filed as of May 12, 2016. The
State’s brief is due on or before June 13, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: May 24, 2016